Case 1:19-cv-09162-LGS Document 5-1 Filed 10/04/19 Page 1 of 2

EXHIBIT A
Casé 1:19-cv-09162-LGS Document 5-1 Filed 10/04/19 Page 2 of 2 ws

 

Civil Court of the City of New York Index Number: CV-025002-19/NY
County of New York CAO AE
DAVE SHOSTACK SUMMONS WITH ENDORSED
Plaintlff (s) COMPLAINT
~against~ BASIS OF VENUE:
BANK OF AMERICA CORPORATION Where Cause of Action Arose
Defendant (s)
Plaintiffs Address (s) :
DAVE SHOSTACK
~ 4 SUTTONWOOD DR

' Commack, NY 11725

 

To the named defendant (s)
BANK OF AMERICA CORPORATION, at ONE BRYANT PARK, New York, NY 10036

YOU ARE HEREBY SUMMONED to appear in the Civil Court of the City of New York, County of New York at the office of the

Clerk of the said Court at 111 Centre Street in the County of New York, City and State of New York, within the time provided by
law as noted below and fo file your answer to the (endorsed summons) (annexed complaint) * with the Clerk; upon your failure to

answer, judgment will be taken against you for the total sum of $25,000.00 and interest as detailed below.
Plaintiff's work sheet may be attached for additional information if deemed necessary by the clerk.

Date:September 24, 2019 Alia Razzaq, Chief Clerk

ENDORSED COMPLAINT
The nature and the substance of the plaintiff's cause of action is as follows: Other for $25,600.00 with interest from

08/23/2019
VIOLATIONS OF TCPA ACT FROM 08/23/19
PLACE OF OCCRRENCE: COMMACK, NY
*NOTE TO THE DEFENDANT
A) If the summons is served by its delivery to you personally within the City of New York, you must appear and answer within

TWENTY days after such service; or
B) If the summons is served by delivery to any person other than you personally, or is served outside the City of New York, or by

publication, or by any means other than personal delivery to you within the City of New York, you are allowed THIRTY days after the
proof of service thereof is filed with the Clerk of this Court within which to appear and answer,
C) Following CPER 321 (a) corporations must be represented by an attorney.

* NOTE TO THE SERVER OF THE SUMMONS

The person who serves the summons should complete the Affidavit of Service and shall file it in the Clerk's Office in the county where the
action is brought.

PLAINTIFF'S CERTIFICATION SIGN NAME: Cave DVrertche-

(See 22NYCRR, Section 130-1,a) PRINT NAME: DAVE SHOSTACK

For Information, answer forms and to track court dates, go to WWW.NYCOURTS. GOV/NYCCIVIL
